Order filed January 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00727-CV
                                    ____________

                          SONIA BARBOZA, Appellant

                                          V.

               MORRELL MASONRY SUPPLY, INC., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-20565

                                     ORDER

      Appellant’s brief was due December 13, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 25, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM